781 N.W.2d 850 (2010)
Nathan KLOOSTER, Petitioner-Appellee,
v.
CITY OF CHARLEVOIX, Respondent-Appellant.
Docket No. 140423. COA No. 286013.
Supreme Court of Michigan.
May 26, 2010.

Order
On order of the Court, the application for leave to appeal the December 15, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether a "conveyance" within the meaning of MCL 211.27a(3), (6), or (7) must be by means of a written instrument; (2) if so, whether the deed creating the joint tenancy qualifies as such an instrument; (3) whether the transfer of title to the petitioner in this case meets the exception of MCL 211.27a(7)(h); (4) whether the transfer of title to the petitioner and his brother as joint tenants meets the exception of MCL 211.27a(7)(h); (5) whether this last issue is properly preserved; and (6) if not, whether this Court should nevertheless consider this issue to avoid a "miscarriage of justice." Napier v. Jacobs, 429 Mich. 222, 232-233, 414 N.W.2d 862 (1987).
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.